Case 5:17-cv-02514-JGB-SHK Document 253-1 Filed 04/06/20 Page 1 of 3 Page ID
                                 #:5159




                       EXHIBIT A
Case 5:17-cv-02514-JGB-SHK
          Case 2:20-cv-01093 Document
                              Document253-1
                                       2-8 Filed
                                            Filed04/01/20
                                                  04/06/20 Page
                                                            Page1 2ofof2 3 Page ID
                                   #:5160


                              Declaration of Griselda Del Bosque

I, Griselda Del Bosque, declare as follows:

   1. My name is Griselda Del Bosque. I am 57 years old and a Mexican citizen. I am
      currently detained at LaSalle ICE Processing Center in Jena, Louisiana.

   2. I am an asthmatic. The inhaler I was given in this facility controls the asthma a little but
      not all the way. I wake up every morning unable to breath, the vapor and humidity in the
      prison affect my lungs a lot and I’ve had a cough since I got here three months ago.
      When I walk, laugh, sit, I get asthma attacks.

   3. I have many other health issues including glaucoma in my eyes; I was told a year ago that
      if I didn’t get treatment I could go blind. I can’t feel one of my arms, have disk issues in
      my back and knee problems that make it hard to walk. I only get treatment for my asthma
      and Tylenol for the pain in my body.

   4. I’ve been able to see the doctor twice, the last time was on March 24​th​ because I haven’t
      been feeling well. They told me my heart was racing and said maybe it was because of
      stress but didn’t give me any other information.

   5. Very little has changed in the facility to address the virus. Some of the guards walk
      around with masks, not all, and I haven’t seen any of them wear gloves, not even the
      medical staff. A guard told us that with or without the virus they will keep picking people
      up, having court, and deporting people. A nurse said to us she didn’t understand why they
      kept bringing people here, and that we’re all being put at risk by bringing new people all
      the time.

   6. The only instruction we’ve received about the virus is to wash our hands and stay at a
      distance, which made us mad because how can we do that with how close the beds
      are—less than a foot in between. We tried putting towels between the beds to make a
      barrier but the guards forced us to take them down.

   7. We still sometimes don’t have soap or toilet paper for several days if it’s not replaced.
      We were told by a guard that the soap we are given in the bathrooms is for hands and
      body only but that it’s not disinfecting.

   8. I am confined to dorm Alpha D, with 80 other women. It is one big room where we all
      sleep, eat, and bathe, and we all share three bathrooms, six showers, and eight or nine
      phones. One month ago the water got turned off and we couldn’t clean anything for days.
      The prisoners are the ones who do the cleanings in the dorms, there are some who are
      paid to do it $1 a day, but we also volunteer to help. We clean what we can with what
      they give us, usually we just have to use soap and water. Yesterday they brought us this
      liquid to clean the tables. With one towel we’re supposed to clean everything, the phone,
      the tables, the bathrooms.
Case 5:17-cv-02514-JGB-SHK
          Case 2:20-cv-01093 Document
                              Document253-1
                                       2-8 Filed
                                            Filed04/01/20
                                                  04/06/20 Page
                                                            Page2 3ofof2 3 Page ID
                                   #:5161




   9. There are some very sick women here. There was one who couldn’t breathe, another who
      has cancer and was passing out because of the pain. Two women in another dorm were
      removed and put into the solitary confinement cells because they had a cough and fever. I
      don’t know what has happened to those two women. Six or seven new women arrived
      Thursday night, and they’re being put in with everyone else.

   10. If I was released I would stay with my daughter Cristal Del Bosque, at 507 Fairview
       Road, Dallas, TX 75223.

   11. I have authorized my attorney to sign on my behalf, given the difficulty of arranging
       visitation and travel in light of the current COVID-19 pandemic. If required to do so, I
       will provide a signature when I am able to do so.

I declare under penalty of perjury that the foregoing information is true and correct to the best of
my knowledge.



_________________________________________________                            Date: 03/27/2020
Jeremy Jong signing on behalf of Griselda Del Bosque
